DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No.10,194,835. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of monitoring breathing pattern based on change in length of path of the electric signal of sensors.
Application No 16/229211
U.S. Patent No.10,194,835
1. A method of detecting a breathing pattern during one or more breathing cycles by using an electronic signal, the method comprising: receiving by a receiver an electronic signal transmitted from a 5transmitter, wherein a path of the electronic signal contours at least part of a circumference of a chest wall; determining by the receiver measurements of an attribute of the electronic signal received at the beginning and the end of a time interval during a breathing cycle of the one or more breathing cycles;  10calculating by a processor a change in length of the path of the electronic signal during the time interval based on the measurements of the attribute of the electronic signal; and detecting by the processor a breathing pattern based on the change in length of the path of the electronic signal.  
is16. An apparatus capable of detecting a breathing pattern during one or more 15breathing cycles by using an electronic signal, the apparatus comprising at least the at least one transmitter is configured to transmit the electronic signal, wherein a path of the electronic signal contours at least 20part of a circumference of a chest wall; the at least one receiver is configured to:  -41- receive the electronic signal transmitted from the at least one transmitter, and determine measurements of an attribute of the electronic signal received at the beginning and the end of a time interval during a 5breathing cycle of the one or more breathing cycles; and the processor is configured to: calculate a change in length of the path of the electronic signal during the time interval based on the measurements of the attribute of the electronic signal; and  10detect a breathing pattern based on the change in length of the path of the electronic signal.  

32. A non-transitory computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to- 44 - be executed to perform a method of detecting a breathing pattern during one or more breathing cycles by using an electronic signal, including: receiving by a receiver an electronic signal transmitted from a transmitter, wherein a path of the electronic signal contours at least part of a 5circumference of a chest wall; determining by the receiver measurements of an attribute of the electronic signal received at the beginning and the end of a time interval during a breathing cycle of the one or more breathing cycles; calculating by a processor a change in length of the path of the 10electronic signal during the time interval based on the measurements of the attribute of the electronic signal; and detecting by the processor a breathing pattern based on the change in length of the path of the electronic signal.  
33. A wearable device integrating an apparatus capable of detecting a isbreathing pattern during one or more breathing cycles by using an electronic signal, the apparatus comprising at least one transmitter and a receiving module, the receiving module including at least one receiver operatively connected to a processor, wherein:  -45 - the at least one transmitter is configured to transmit the electronic signal, wherein a path of the electronic signal contours at least part of a circumference of a chest wall; the at least one receiver is configured to:  5receive the electronic signal transmitted from the at least one transmitter, and determine measurements of an attribute of the electronic signal received at the beginning and the end of a time interval during a breathing cycle of the one or more breathing cycles; and  10the processor is configured to: calculate a change in length of the path of the electronic signal during the time interval based on the measurements of the attribute of the electronic signal; and detect a breathing pattern based on the change in length of 15the path of the electronic signal.  
34. A wearable device operating in accordance with a method of detecting a breathing pattern during one or more breathing cycles by using an electronic signal, the method comprising:  -46- receiving by a receiver an electronic signal transmitted from a transmitter, wherein a path of the electronic signal contours at least part of a circumference of a chest wall; determining by the receiver measurements of an attribute of the 5electronic signal received at the beginning and the end of a time interval during a breathing cycle of the one or more breathing cycles; calculating by a processor a change in length of the path of the electronic signal during the time interval based on the measurements of the attribute of the electronic signal; and  10detecting by the processor a breathing pattern based on the change in length of the path of the electronic signal.  
35. A wearable device integrating an apparatus capable of detecting a breathing pattern during one or more breathing cycles by using an electronic signal, the apparatus comprising at least one transmitter and a receiving module, the 15receiving module including at least one receiver operatively connected to a defining a circumferential path for an electronic signal 20to transmit therethrough from the at least one transmitter to the at least one receiver, the belt having at least one property changeable in response to a-47- change in length of the circumferential path and affecting at least one attribute of the electronic signal, thereby enabling the at least one receiver to determine measurements of the at least one attribute received at the beginning and the end of a time interval during a breathing cycle of the one 5or more breathing cycles, and enabling the processor to calculate the change in length of the circumferential path during the time interval based on the measurements and detect a breathing pattern based on the change in length of the circumferential path.

receiving by a receiver an electronic signal transmitted from a transmitter, wherein a path of the signal contours at least part of a circumference of a chest wall of the lung; determining by the receiver measurements of an attribute of the signal received at the beginning and the end of a time interval during the breathing cycle; calculating by a processor a change in length of the signal path during the time interval based on the measurements of the attribute of the signal received at the beginning and the end of the time interval; and calculating by the processor a volumetric change during the time interval based on the change in signal path length. 
    
        21. An apparatus capable of monitoring a volumetric change of a lung during a breathing cycle by using an electronic signal, the apparatus the at least one transmitter is configured to transmit the electronic signal, wherein a path of the signal contours at least part of a circumference of a chest wall of the lung; the at least one receiver is configured to: receive the electronic signal transmitted from the at least one transmitter, and determine measurements of an attribute of the signal received at the beginning and the end of a time interval during the breathing cycle; the processor is configured to: calculate a change in length of the signal path during the time interval based on the measurements of the attribute of the signal received at the beginning and the end of the time interval; and calculate the volumetric change of the lung during the time interval based on the change in signal path length. 
     
    41. A non-transitory computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to perform a method of monitoring volumetric change of a lung during a breathing cycle by using an electronic signal, including: receiving by a receiver an electronic signal transmitted from a transmitter, wherein a path of the signal contours at least part of a circumference of a chest wall of the lung; determining by the receiver measurements of an attribute of the signal received at the beginning and the end of a time interval during the breathing cycle; calculating by a processor a change in length of signal path during the time interval based on the measurements of the attribute of the signal received at the beginning and the end of the time interval; and calculating by the processor a volumetric change during the time interval based on the change in signal path length. 
    42. A wearable device integrating an apparatus capable of monitoring a volumetric change of a lung during a breathing cycle by using an electronic signal, the apparatus comprising at least one transmitter and a receiving module, the receiving module including at least one receiver operatively connected to a processor, wherein: the at least one transmitter is configured to transmit the electronic signal, wherein a path of the signal contours at least part of a circumference of a chest wall of the lung; the at least one receiver is configured to: receive the electronic signal transmitted from the at least one transmitter, and determine measurements of an attribute of the signal received at the beginning and the end of a time interval during the breathing cycle; the processor is configured to: calculate a change in length of the signal path during the time interval based on the measurements of the attribute of the signal received at the beginning and the end of the time interval; and calculate the volumetric change of the lung during the time interval based on the change in signal path length. 
    43. A wearable device operating in accordance with a method of monitoring volumetric change of a lung during a breathing cycle by using an electronic signal, the method comprising: receiving by a receiver an electronic signal transmitted from a transmitter, wherein a path of the signal contours at least part of a circumference of a chest wall of the lung; determining by the receiver measurements of an attribute of the signal received at the beginning and the end of a time interval during the breathing cycle; calculating by a processor a change in length of the signal path during the time interval based on the measurements of the attribute of the signal received at the beginning and the end of the time interval; and calculating by the processor a volumetric change during the time interval based on the change in signal path length. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 12, 16, and 32-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Publication No. 2016/0038083 to Ding et al.
Regarding Claim 1, 16, and 32, Ding teaches a device, program and method of detecting a breathing pattern during one or more breathing cycles by using an electronic signal, the method comprising: receiving by a receiver an electronic signal transmitted from a 5transmitter, wherein a path of the electronic signal contours at least part of a circumference of a chest wall (Figs. 5a 6 and 9 teaches sensors on the chest wall of the patient to detect breathing); determining by the receiver measurements of an attribute of the electronic signal received at the beginning and the end of a time interval during a breathing cycle of the one or more breathing cycles (Figs. 5a 6 and 9 teaches sensors on the chest wall of the patient to detect breathing cycles);  10calculating by a processor a 
Regarding Claim 6, Ding teaches that  that the electronic signal flows from the transmitter to the receiver through a belt or a strap or a band attached to the chest wall of the lung (figs. 5a and 6 element 210 teaches a belt).  
Regarding Claim 7, Ding teaches the change in length of the path of the electronic signal is in a linear correlation relationship with the measured 10difference (para 0122 teaches detecting change in length to measure difference).  
Regarding Claim 12, Ding teaches that the transmitter and the receiver are positioned on the circumference of the chest wall (figs. 5a and 6 element 210 teaches a belt with sensors).  
Regarding Claims 33-35, Ding teaches a wearable device and method for  integrating an apparatus capable of detecting a breathing pattern during one or more breathing cycles by using an electronic signal, the apparatus comprising at least one transmitter and a receiving module, the 15receiving module including at least one receiver operatively connected to a processor, the wearable device comprising: a belt attachable to contour at least part of a circumference of a chest wall, the belt operatively connected to the at least one transmitter and the at least one receiver and defining a circumferential path for an electronic signal 20to transmit therethrough from the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793